Title: From George Washington to Brigadier General William Maxwell, 31 August 1778
From: Washington, George
To: Maxwell, William


          
            D. Sir
            Head Qrs [White Plains] 31 Augt 1778
          
          It is at this present crisis extremely interesting to our conduct to learn with
            exactness and certainty the force that is reported to have sailed for New Port by way of
            the Sound, & that from the Hook, and whose command they are under. It will be
            necessary to discover what particular corps have been embarked—what baggage—what heavy
               cannon and artillery and how the transports (those especially that
            sailed from the hook[)] were provided with provisions, whither for a long or short
            voyage.
          You will without loosing a moment imploy the best means in your power to answer these
            several purposes—and in case you are possessed of intelligence on any of those subjects
            you will send me it as soon as possible. I have only to recommend great diligence and
            dispatch in this matter. I am &c.
          You will send the inclosed to Col. Ogden.
        